No. 12803

          I N THE SUPREME COURT O THE STATE O M N A A
                                 F           F OTN

                                           1975



LR
UA        MILKOVICH ,

                             P l a i n t i f f and Respondent,



ARTHUR ORR and C R L J. ORR,
                   AO
husband and w i f e ,

                             Defendants and A p p e l l a n t s .



Appeal from:       D i s t r i c t Court o f t h e F i f t h J u d i c i a l D i s t r i c t ,
                   Honorable Frank E. B l a i r , Judge p r e s i d i n g .

Counsel of Record:

     For A p p e l l a n t s :

             C h e s t e r L. Jones argued, V i r g i n i a C i t y , Montana
             C a r l Davis, D i l l o n , Montana

     For Respondent :

             C o r e t t e , Smith and Dean, B u t t e , Montana
             R. D. C o r e t t e , Jr. argued, and Gerald R. A l l e n ,
              argued, B u t t e , Montana



                                                   Submitted:          January 13, 1975

                                                      Decided :       FEB 13 1 9 ~
Filed :
Mr.   J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e C o u r t .


             T h i s i s a n a p p e a l from a judgment e n t e r e d i n Madison

County d e c r e e i n g s p e c i f i c performance o f a c o n t r a c t f o r s a l e

of r e a l p r o p e r t y .    The c a s e was t r i e d w i t h o u t a j u r y .       Find-

i n g s of f a c t and c o n c l u s i o n s of law were e n t e r e d .

             During t h e s p r i n g of 1972, p l a i n t i f f Lura Milkovich

l e a r n e d t h a t d e f e n d a n t s O r r had l a n d f o r s a l e n e a r E n n i s ,

Montana.         The O r r s a d v i s e d M r s . Milkovich t o c o n t a c t one

Armitage, t h e i r r e a l e s t a t e b r o k e r .        O A p r i l 1 7 , 1972, Lura
                                                              n
Milkovich s i g n e d a " R e c e i p t and Agreement t o S e l l and P u r c h a s e " .

Armitage t h e n s e n t t h i s c o n t r a c t t o C o s t a Rica f o r t h e s i g n a t u r e s

of t h e O r r s .      They s i g n e d t h e c o n t r a c t and r e t u r n e d i t t o A r m i -

tage.      A d u p l i c a t e o r i g i n a l was t h e n m a i l e d t o Milkovich.

             The c o n t r a c t d e s c r i b e d t h e p r o p e r t y a s :
             "11 Acres West of and a d j o i n i n g p r e s e n t County
             Road i n S e c t i o n 23, Township 5 S o u t h , Range 1
             West, M M i n c l u d i n g 1 0 i n c h e s o f J a c k Creek
                      P ,
             Water. "

I t a l s o p r o v i d e d "Survey t o be a p p l i e d f o r and p a i d f o r by buyer."

             I n compliance w i t h t h e c o n t r a c t , Milkovich o r d e r e d a

s u r v e y d u r i n g t h e l a t e s p r i n g of 1972.        A p r e l i m i n a r y s u r v e y was

p r e p a r e d by a n u n l i c e n s e d e n g i n e e r and t h e r e a f t e r one Donald

Fenton was           c o n t a c t e d t o complete a s u r v e y .        Fenton d i d s o on

August 1 2 , 1972.             The s u r v e y w a s approved by Armitage, O r r s ' r e a l

e s t a t e a g e n t , and by t h e i r c o u n s e l .     Milkovich d e p o s i t e d $500

w i t h Armitage.

             The t r i a l c o u r t s e p c i f i c a l l y found Armitage had w r i t t e n
a u t h o r i t y t o a c t f o r O r r s i n t h e s a l e and t h a t b o t h O r r s r a t i -
fied h i s actions.
             The i s s u e s on a p p e a l a r e :
              (1) Did t h e t r i a l c o u r t e r r i n g r a n t i n g s p e c i f i c p e r -

formance where t h e c o n t r a c t d i d n o t d e s c r i b e w i t h p a r t i c u l a r i t y
cne   Land s o l d ?

            (2) Did the trial court err in granting specific
geriournance where the contract description was inconsistent
with the final description?
           (3) Did the trial court err in inserting into the
judgment a provision for payment of a broicerls commission when
the broker is not a party to the action?
           As to issues 1 and 2, appellants Orr cite Ryan v. Davis,
5 Yonc. 505, 511, 6 P. 339, for the proposition that the legal

description set forth in the written agreement is not complete
and exclusive of all other lands and therefore is not sufficient
to permit specific performance.

           The agreement which the trial court ordered to be specifi-
s a l l y enforced was signed by Milkovich on April 17, 1972.   It
was signed by the Orrs in Costa Rica a few days later.     For sev-
eral months after the agreement was signed there was no question
raised as to the location of the property covered by the agree-
ment.    Performance was refused by the Orrs under the pretense
that a mortgage release could not be obtained.     Everyone at that
time knew exactly the piece of property agreed upon.     Both agents
of the Orrs, Mr. Armitage and Mr. Jones, approved the survey
secured by Milkovich, which described the property by metes and
bounds.     Some extrinsic evidence is necessary to connect the des-
cription in the original signed agreement, but the sellers'
agents provide the connection.    Such extrinsic evidence is ad-
missible to explain a description in a writing.
           In Ryan it is said:
           " * * * it is not essential that the description
           have such particulars and tokens of identifica-
           tion as to render a resort to extrinsic aid
           entirely needless when the writing comes to be
           applied to the subject-matter. The terms may be
           abstract and of a general nature, but they must
           be sufficient to fit and comprehend the property
            which i s t h e s u b j e c t of t h e t r a n s a c t i o n , s o t h a t ,
            w i t h t h e a s s i s t a n c e of e x t e r n a l e v i d e n c e , t h e
            d e s c r i p t i o n , w i t h o u t b e i n g c o n t r a d i c t e d o r added
            t o , can be c o n n e c t e d w i t h , and a p p l i e d t o , t h e
            v e r y p r o p e r t y i n t e n d e d , and t o t h e e x c l u s i o n o f
            a l l o t h e r p r o p e r t y * * *."

             I t i s a fundamental p r i n c i p l e of law i n Montana t h a t a

memorandum may c o n s i s t of s e v e r a l w r i t i n g s .          Anderson v . KFBB

B r o a d c a s t i n g Corp., 143 Mont. 423, 391 P.2d 2 .

            The t r i a l c o u r t used s e v e r a l of t h e w r i t i n g s of t h e
p a r t i e s and we s e e no e r r o r i n s o d o i n g under t h e f a c t s and

circumstances here.              Here, Milkovich n o t o n l y made t h e down

payment b u t s e c u r e d t h e s u r v e y and had it approved by t h e O r r s '

agents.       These m a t t e r s made t h e p r o p e r t y d e s c r i p t i o n c e r t a i n .

            A s t o a p p e l l a n t s ' i s s u e 3--the     t r i a l court inserted

i n t o t h e judgment a p a r a g r a p h which r e a d s :

             "7.     That a r e a l e s t a t e commission o f 6 % of
           t h e s e l l i n g p r i c e of t h e above-described p r o p e r t y
           s h a l l be p a i d t o Jess C . Armitage a s r e a l e s t a t e
           a g e n t f o r t h e D e f e n d a n t s , S e l l e r s , s a i d commission
           s h a l l be $660.00, t o be p a i d a t t h e t i m e of c l o s i n g
           * *   *.'I



            There was no i s s u e b e f o r e t h e c o u r t on t h a t s u b j e c t .

Armitage w a s n o t a p a r t y t o t h e a c t i o n , and i t i s o b v i o u s t h e

r e a l e s t a t e commission c a n n o t be l i t i g a t e d h e r e .        The r e a l e s t a t e

agent here d i d n o t follow t h e property owners' d i r e c t i o n s t o

r e q u i r e c e r t a i n r e s t r i c t i v e covenants.     C l e a r l y , t h e owners d o

n o t owe a commission under c i r c u m s t a n c e s s u c h a s t h e s e .                  Accord-

i n g l y t h i s i t e m o f t h e judgment i s r e v e r s e d and s e t a s i d e .

            I n a l l o t h e r r e s p e c t s t h e judgment i s a f f i r m e d .            Each
p a r t y s h a l l pay i t s own c o s t s .
We c o n c u r :



   Chief Justice